Walker, J.
The plaintiffs in error assign several causesuferror in the court below. They all amount to about the same thing, and any one of them furnishes good ground for reversing the judgment.
Suit was brought on the lltli day of October, 1861, before a justice of the peace of Colorado county, on a promissory note, given by Wm. S. Grouch, for the sum of forty dollars, to one C. Boettcher, due in thirty days from date, and dated April *47310th, 1861. Accompanying the note was an order which reads as follows:
“ Mr. Benjamin Smalley: Sir—Please pay the above note, in lumber, to Mr. Boettcher, or order, and oblige, yours, truly, Wm. S. Grouch.”
This note is indorsed by C. Boettcher, and Prude, the defendant in error, swears that the note is unpaid, and that he is the true and legal owner of it. The note and' affidavit of Prude were filed with the justice, and upon them citations were issued against F. Boettcher et al. The case was tried by a jury, and a verdict returned for the plaintiff. The cause was appealed to the District Court, and the appellants not appearing, the District Court affirmed the judgment of the justice’s court.
It does not appear that F. Boettcher was in any way privy to the contract sued on, either as maker, indorser, guarantor, or in any other way. William S. Grouch, the maker, was not sued. The suit was not brought so as to fix the liability of C. Boettcher as an indorser, and yet a judgment was rendered against F. Boettcher et al. Who the et al. refers to does not appear fully, but there is reason to suppose it refers to “ old man Knipscher and old woman Knipscher,” who are cited in the action, but why, and for what reason, we can not discover. Ho diminution of record has been suggested, and we suppose we have the whole case before us. The judgment is reversed and cause dismissed.
lieversed and dismissed.